 1 DREYER BABICH BUCCOLA WOOD CAMPORA, LLP
     Christopher W. Wood, Cal. Bar No. 193955
 2 cwood@dbbwc.com
     Kelsey J. Fischer, Cal. Bar No. 292262
 3 kfischer@dbbwc.com
     20 Bicentennial Circle
 4 Sacramento, CA 95826
     Telephone: 916.379.3500
 5 Fax: 916.379.3599

 6 Attorneys for Plaintiff
     JOSEPH CHO
 7

 8 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 9   Including Professional Corporations
   SUZANNE Y. BADAWI, Cal. Bar No. 194692
10 sbadawi@sheppardmullin.com
   333 South Hope Street, 43rd Floor
11 Los Angeles, California 90071-1422
   Telephone: 213.620.1780
12 Facsimile: 213.620.1398

13 Attorneys for Defendant
     GEICO General Insurance Company
14

15

16                        UNITED STATES DISTRICT COURT
17       EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
18 JOSEPH CHO,                                 Case No. 2:18-CV-00607-TLN-GGH
19               Plaintiff,                    The Hon. Troy L. Nunley
                                               Courtroom 2
20         v.
                                               ORDER RE JOINT STIPULATION
21 GEICO GENERAL INSURANCE                     TO CONTINUE HEARING ON
     COMPANY,                                  GEICO’S MOTION FOR
22                                             SUMMARY JUDGMENT
                 Defendants.
23                                             [Filed concurrently with Joint
                                               Stipulation]
24
                                               Action Filed: March 21, 2018
25 ///

26 ///

27 ///

28 ///
                                              -1-                      2:18-CV-00607-TLN-GGH
                    ORDER RE JOINT STIPULATION TO CONTINUE HEARING ON GEICO’S MOTION FOR
                    SUMMARY JUDGMENT
 1       Defendant GEICO General Insurance Company (“GEICO”) and Plaintiff
 2 Joseph Cho (“Plaintiff”) filed a Stipulation to Continue the Hearing on GEICO’s

 3 Motion for Summary Judgment, or Alternatively, Motion for Partial Summary

 4 Judgment, currently scheduled to be heard on September 19, 2019, (formerly August

 5 22, 2019.)

 6       After considering the Stipulation and all other matters presented to the Court,
 7 IT IS HEREBY ORDERED THAT:

 8       1.     Pursuant to the parties’ Joint Stipulation filed on July 30, 2019, the
 9 hearing on defendant GEICO’s Motion for Summary Judgment, or Alternatively,

10 Motion for Partial Summary Judgment, currently scheduled to be heard on

11 September 19, 2019 is continued to October 17, 2019, at 2:00 PM. The deadline for

12 filing the opposition and reply papers is per the Federal Rules based on the new

13 hearing date.

14

15 Dated: August 5, 2019

16                                                  Troy L. Nunley
                                                    United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                            -2-                           2:18-CV-00607-TLN-GGH
                    ORDER RE JOINT STIPULATION TO CONTINUE HEARING ON GEICO’S MOTION FOR
                                                                     SUMMARY JUDGMENT
